Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is made Final. Claims 1 and 13-14 are presented for examination. 

Status of Claims 
Applicant’s amendment date 07/29/2022, amending claims 1, and 13-14. Cancelling claims 2-10, and 15.

Response to Amendment
The previously pending rejection under 35 USC 101 will be maintained. 
The pending rejection under 35 USC 103 will be maintained. 

Response to Arguments 
Applicant arguments filed 07/29/2022 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Argument under 35 USC 101: 
Applicants argue (page 7 of the remarks): 
The applicant respectfully submits that nothing in this claim specifies something that
constitutes commercial or legal interactions. Furthermore, in view of the time limitations set forth for the described activity, the applicant respectfully submits that the recited activities cannot be reliably carried out in the human mind as a practical matter. Certainly, there is nothing of record to evidence any opposing conclusion. The applicant therefore respectfully submits that independent claim I passes muster under 35 U.S.C. 101.
Examiner respectfully disagree: 
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  The claims are directed to generate a delivery opportunities to the available delivery resources which covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea.
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation “a control circuit” is recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The use of generic computer component to “…receive a cancellation from a user … divide a plurality of tasks … assign the plurality of tasks” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claim 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claim 1 includes various elements that are not directed to the abstract idea. These elements include “a control circuit”.
Examiner asserts that “a control circuit” is a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0031], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Response to Argument under 35 USC 103: 
Applicant’s arguments are unpersuasive. Applicant’s arguments are geared towards newly added/amended limitations that are considered for the first time in the rejection sections of this office action to which applicant refer for further clarification. 
Claim Objections
Claims 1,and 13-14 objected to because of the following informalities:  
Claim 1 recite “are not a part of their ordinary job description”, should be “are not a part of their ordinary job description. “
Claim 13 recite “a different physical location”, should be “a different physical locations”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited limitation “no more than thirty minutes from the first time” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 1, the recited limitation “no more than thirty minutes from the first period of time” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 	3 
In claim 1, the recited limitation “all within a first period of time, wherein the first period of time concludes in no more than thirty minutes from the first time” is indefinite. It is unclear to the examiner what is the first period of time in the claims and how the tasks are effected within the first period of time. 
In claim 1, the recited limitation “the previously-assigned plurality of tasks into separate individual tasks without consideration of other factors” is indefinite. It is unclear to the examiner the meaning of this limitation (e.g. factors). 
In claim 1, the recited limitation “assigning the separate individual tasks to one or more task implementers such that at least some of the separate individual tasks have their corresponding physical activities effected at their corresponding physical locations within the first period of time, notwithstanding the short period of time available following reception of the first task implementer's cancellation;” is indefinite. It is unclear to the examiner how the system assign separate tasks notwithstanding the short period of time after cancellation.   33
Claims 13-14 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 112
Claims 1, 13-14  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 , recites the limitation “A method to facilitate effecting, on behalf of a given facility, scheduled physical activities at a plurality of different physical locations within a short period of time, comprising:  receiving at a first time from a first task implementer canceling a previously-assigned plurality of tasks that each involved effecting a particular physical activity at each of a plurality of different physical locations, all within a first period of time, wherein the first period of time concludes in no more than thirty minutes from the first time in response to receiving, dividing the previously-assigned plurality of tasks into separate individual tasks without consideration of other factors; and  assigning the separate individual tasks to one or more task implementers such that at least some of the separate individual tasks have their corresponding physical activities effected at their corresponding physical locations within the first period of time, notwithstanding the short period of time available following reception of the first task implementer's cancellation;  With regard to that the first time concludes in no more than thirty minutes. The specification in ¶[0037] disclose, “a first parameter representing an average length of time to complete a delivery of an item from the first facility (for example, 18 minutes, 30 minutes, and so forth) and/or a second parameter representing a maximum number of deliveries to be permitted per delivery block (for example, three deliveries, eight deliveries, and so forth). Generally speaking, these delivery parameters serve to represent the particular circumstances of a given facility and its corresponding permitted/potential delivery destinations and can reflect such things as local distances, typical travel times, delivery destination density, access restrictions ( owing, for example, to deliveries within a gated community), and so forth. The specification when examined as a whole does not disclose that the system facilitate effecting, on behalf of a given facility, scheduled physical activities at a plurality of different physical locations within a short period of time, comprising:  receiving at a first time from a first task implementer canceling a previously-assigned plurality of tasks that each involved effecting a particular physical activity at each of a plurality of different physical locations, all within a first period of time, wherein the first period of time concludes in no more than thirty minutes from the first time in response to receiving, dividing the previously-assigned plurality of tasks into separate individual tasks without consideration of other factors; and  assigning the separate individual tasks to one or more task implementers such that at least some of the separate individual tasks have their corresponding physical activities effected at their corresponding physical locations within the first period of time, notwithstanding the short period of time available following reception of the first task implementer's cancellation;



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, and 13-14 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent Claim 1 the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method to facilitate effecting, on behalf of a given facility, scheduled physical activities at a plurality of different physical locations within a short period of time, comprising:  receiving at a first time from a first task implementer canceling a previously-assigned plurality of tasks that each involved effecting a particular physical activity at each of a plurality of different physical locations, all within a first period of time, wherein the first period of time concludes in no more than thirty minutes from the first time in response to receiving, dividing the previously-assigned plurality of tasks into separate individual tasks without consideration of other factors; and  assigning the separate individual tasks to one or more task implementers such that at least some of the separate individual tasks have their corresponding physical activities effected at their corresponding physical locations within the first period of time, notwithstanding the short period of time available following reception of the first task implementer's cancellation; wherein the task implementers are associates of the given facility who make themselves available to effect the physical activities even though such tasks are not a part of their ordinary job description 

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to generate a delivery opportunities to the available delivery resources which is a commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations) under the method of organizing human activity. Also, the claims are directed to evaluate a set of rules when assigning the delivery opportunities which is a concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under mental processes grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “a control circuit”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 13-14 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claim 1 does not include my limitations amounting to significantly more than the abstract idea, along. Claim 1 includes various elements that are not directed to the abstract idea. These elements include “a control circuit”.
Examiner asserts that “a control circuit” is a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0031], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 13-14 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity and a mental processes. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity and mental processes. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al US 2019/0043006 (hereinafter Walton) in view of Dicker et al. US 2017/0352125 (hereinafter Dicker). Further, in view of A multi-depot pickup and delivery problem with a single hub and heterogeneous vehicles S Irnich - European Journal of Operational Research, 2000 – Elsevier (hereinafter Irnich). 


Regarding Claim 1: 
(Currently amended): A method to facilitate effecting, on behalf of a given facility, scheduled physical activities at a plurality of different physical locations within a short period of time, comprising: 
by a control circuit: 
 receiving a communication at a first time from a first task implementer [decline]  a previously-assigned plurality of tasks that each involved effecting a particular physical activity at each of a plurality of different physical locations, all within a first period of time, wherein the first period of time concludes in no more than [[thirty]] minutes from the first time in response to receiving the communication, (Walton [0041], “the determine delivery plans may be sent to the mobile computing devise of the respective delivery vehicles. The delivery vehicle operator may elect to accept the reward (causing a response to be sent to the server, which registers the order as claimed) or decline, in which case the order may be resubmitted for the next optimization). Walton [0071], “adding the order to another queue to be re-assigned”)
automatically [[dividing]] the previously-assigned plurality of tasks into [[separate]] individual tasks without consideration of other factors; and (Walton [0041], “decline, in which case the order may be resubmitted for the next optimization. Walton [0071], “adding the order to another queue to be re-assigned”).
 automatically assigning the [[separate]] individual tasks to one or more task implementers such that at least some of the [[separate]] individual tasks have their corresponding physical activities effected at their corresponding physical locations within the first period of time, notwithstanding the short period of time available following reception of the first task implementer's [[cancellation]]; (Walton [0041], “which case the order may be resubmitted f or the next optimization. In some cases, operators of delivery vehicles may simply not respond, and some embodiments may determine whether more than in a threshold amount of time has elapsed without a response, in which case, in response, some embodiments may withdraw the delivery plan from that delivery vehicle operator and resubmit the order for the next round of optimization. In some embodiments, delivery plans may be assigned to delivery vehicles, and the operator of the delivery vehicles may not have an option to decline, Walton [0071], “adding the order to another queue to be re-assigned”)
wherein the task implementers are associates of the given facility who make themselves available to effect the physical activities even though such tasks are not a part of their ordinary job description (Walton [0041], “the operator of the delivery vehicles may not have an option to decline, for instance, those delivery vehicles operated by employees rather than contractors”.  Walton [0053],”an on-demand driver may not be currently accepting new tasks, but the system may alert the driver to a change in (or predicted change in) demand that rewards the driver more heavily. The system may alert to “be available” due to predicted or ongoing demand …. Apply both at driver/contractor/business level”)  

Walton does not specifically disclose, however, Dicker teaches following limitation: 
receiving a communication at a first time from a first task implementer canceling  a previously-assigned plurality of tasks that each involved effecting a particular physical activity at each of a plurality of different physical locations, all within a first period of time, wherein the first period of time concludes in no more than thirty minutes from the first time in response to receiving the communication, notwithstanding the short period of time available following reception of the first task implementer's cancellation; (Dicker [0018], “prior to the scheduled time for start (e.g., 30 minutes prior)”. Dicker [0038], “if the start time is within a certain time range of a typical on-duty start time of the driver (e.g., within thirty minutes), than the selection engine can provide the claim offer to the driver”. Dicker [0045], “thirty minutes prior to the scheduled start time”. Dicker [0054-0055], “predetermined time may be a set time (e.g., thirty minutes) …. canceling an accepted scheduled transport 142, given the nature of transport scheduling and the inherent importance of fulfilling expected scheduled transports 142, driver cancelation after acceptance may be heavily discouraged …. The network system 100 can provide a discounted future ride, notify and charge the driver for canceling the accepted ride”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Walton to include the feature of cancelling a previously accepted delivery opportunity, as taught by Dicker, in order to allow the cancellation of a previously accepted delivery opportunity (Dicker [0055]). 
Walton teaches a system where a driver can refuse an order, which is then reassigned according to Walton’s optimization system.  In view of Walton’s capability for reoptimizing given a refusal, Irchnich teaches a system for managing a “multi-depot pickup and delivery problem with a single hub and heterogeneous vehicles” (i.e. MDPDPSH) (see page 310-311).   This is a delivery system where multiple loads are assigned to vehicles where those vehicles have different capacities.  Irnich’s system takes into account that vehicles have different capacities in his optimization approach (see page 212 bottom:
                     
    PNG
    media_image1.png
    165
    583
    media_image1.png
    Greyscale

automatically dividing the previously-assigned plurality of tasks into separate individual tasks without consideration of other factors; and 
Given that Irnich teaches different vehicles having different capacities in his optimization approach, the reassignment of Walton implies that a vehicle with greater capacity which has declined the offer would be then assigned to a lesser capacity vehicle requiring the split of the load into two parts.
automatically assigning the separate individual tasks to one or more task implementers such that at least some of the separate individual tasks have their corresponding physical activities effected at their corresponding physical locations within the first period of time, notwithstanding the short period of time available following reception of the first task implementer's [[cancellation]];
Page 315 column 1:

    PNG
    media_image2.png
    224
    588
    media_image2.png
    Greyscale

Page 316 column 1:

    PNG
    media_image3.png
    196
    590
    media_image3.png
    Greyscale

Here the deliveries are split into child blocks where each child block (i.e. individual deliveries) as a single destination. Page 322, “were only allowed to have at most two pickup locations and at most two delivery locations”. 
As discussed above, while some deliveries can be grouped into the same vehicle, they are scheduled on a block by block basis.
Irnich teaches a system which provides optimization of a delivery network and is thus analogous art.
One benefit of Irnich’s approach is that it takes into account the capacity limitations of vehicles.   The fact that vehicles in Irnich have heterogenous capacity means that some vehicles have greater capacity than others (this reflects the real world aspects of a delivery supply chain where different vehicles are used such as tractor trailers or straight trucks, e.g. Class A or Class B trucks are known to be used.  This also reflects the reality of the crowdsourcing delivery in Walton where essentially private vehicles of different sizes and capacities are used to crowdsource the delivery of goods).   This would provide the benefit of being able to account for this in the system of Walton, thus better reflecting the reality of real-world distribution networks.  Also, given a heterogenous fleet, this means that a driver declining a large load may require this load to be disaggregated into smaller loads in order to match the capacity of smaller trucks, as taught by Irnich.
Thus it would have been obvious to one of ordinary skill in the art to have modified the teachings of Walton, where drivers can decline offered loads where these loads are reoptimized to have included the teachings of Irnich, which takes into account vehicle capacity in assigning loads (this implicitly means that some loads have to be distributed across different, smaller vehicles)  because it would have provided the benefit of accounting for vehicle capacity in optimizing a distribution network.


Regarding Claims 2-12: Cancelled

  
Regarding Claim 13: 
 (Currently amended): The method of claim 1 wherein: receiving the communication from the first task implementer canceling the previously-assigned plurality of tasks comprises receiving a communication canceling at least [[two uncompleted]] tasks of the plurality of tasks and wherein at least one task of the plurality of tasks is completed.  (Dicker [0055], “canceling an accepted scheduled transport 142, given the nature of transport scheduling and the inherent importance of fulfilling expected scheduled transports 142, driver cancelation after acceptance may be heavily discouraged …. The network system 100 can provide a discounted future ride, notify and charge the driver for canceling the accepted ride”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Walton to include the feature of cancelling a previously accepted delivery opportunity, as taught by Dicker, in order to allow the cancellation of a previously accepted delivery opportunity (Dicker [0055]). But, specifically fails to disclose that the canceling at least two uncompleted tasks
	As discussed above, Walton, Dicker and Irnich teaches a crowdsourced delivery system where a driver can reject a load which is then separated out into different loads.  Official Notice is taken that it is old and well known in the art for delivery vehicles to break down en route.  In cases like this, it is further well known for a backup truck/vehicle to complete the delivery.   
Accordingly it would have been obvious to one of ordinary skill in the art to have further modified the teachings of Walton, Dicker and Irnich to have inquired another driver to complete a delivery that was started, because it would provide the predictable benefit of ensuring a stalled delivery due to an unforeseen breakdown was completed, thus minimizing the adverse effect on customer satisfaction.


Regarding Claim 14: 
(Currently amended): The method of claim 13 wherein the at least two uncompleted tasks of the plurality of tasks each correspond to [[a different physical location]] But, specifically fails to disclose a different physical location
	As discussed above, Walton, Dicker and Irnich teaches a crowdsourced delivery system where a driver can reject a load which is then separated out into different loads.  Official Notice is taken that it is old and well known in the art for delivery vehicles to break down en route.  In cases like this, it is further well known for a backup truck/vehicle to complete the delivery.   This claim repeats limitations to the uncompleted delivery as discussed above regarding Irnich where deliveries can be disaggregated into separate deliveries (i.e. multiple shipments on the same vehicle).  
Accordingly it would have been obvious to one of ordinary skill in the art to have further modified the teachings of Walton, Dicker and Irnich to have inquired another driver to complete a delivery that was started, because it would provide the predictable benefit of ensuring a stalled delivery due to an unforeseen breakdown was completed, thus minimizing the adverse effect on customer satisfaction. Page 4 of 9It would have been further obvious to one of ordinary skill in the art to have applied the teachings of Irnich regarding having multiple shipments on a vehicle to have separated those shipments for individual delivery because it would have provided the benefit of flexibly addressing the contingency of providing for shipment of a vehicle that had broken down with multiple shipments being carried.
Regarding Claim 15: Cancelled 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fletcher EP2915112: Optimizing resource assignment. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624